GEORGE E. HOLT, Circuit Judge.
Although both the number of homicides and the official record of first degree indictments in Dade County are many fewer than in other counties of the state of comparable size, nevertheless, and in spite of able prosecutors, life here sometimes seems to be too cheap. As difficult as it is to discover, ferret out, marshal and preserve credible evidence to secure convictions, after that is accomplished and the guilty parties are sentenced, far too many never serve a single day of incarceration — through the intervention of pardon or parole boards in some instances and fly-speck technicality-picking in others by courts of review.
To the trial courts and patriotic jurors who patiently sit and hear long and protracted trials — seeking at all times to protect and defend the accused’s constitutional rights and at the same time give due thought to the interests of the public — freedom for the convicted felon permitting him promptly to walk the streets perhaps to terrorize our neighbors is, and understandably so, a cause of *81grave concern. The problem should be made known, reviewed and analyzed to the end that such abuses may be permanently removed.
The inclination of appellate tribunals based on a reading of a dead and cold printed record many months later to substitute their judgment for that of the jury, who saw and heard the witnesses in person, is gradually whittling away the effectiveness of our jury system. Long ago the United States Supreme Court said this should not be done, yet our highest courts nod their heads in agreement, pay lip service to this time-honored judicial principle and then proceed completely to ignore it.
Foggy, hair-splitting decisions over the years, each one adding one more straw to the already back breaking burden of the prosecution, have resulted in an almost impossible situation and when juries receive the full impact in the required instructions to them, little criticism, if any, can be leveled at them for verdicts of acquittal or for milder convictions. But when the jury as here courageously fought through the haze to the truth and so labelled it, they should be highly commended which I do now.
While it is true that we must zealously safeguard the constitutional rights of each accused, as was done in this case, and while it is true that the mandates of our laws, our hearts and our consciences dictate that we would rather see a dozen guilty men go free than suffer the shackles of imprisonment upon an innocent person, nonetheless it amounts almost to frustration and ridicule of our judicial processes when after all these protections are afforded, when many thousands of hard-earned dollars paid by the taxpayers are expended, some tribunal or board far removed from the actual trial sees fit to let a guilty man go scot free. And this almost invariably means complete freedom from retrial or re-examination by orderly judicial processes, because months, often years have elapsed since the original trial. Witnesses may have died, moved away, been intimated and it becomes virtually impossible years later for the state to begin all over again.
In these days of slogan-happy, bandwagon-joining, slander-label-ling Babbitts, it may well be that we are inviting dissatisfaction among our own people who serve their country, their God and their fellow man by jury and other related duties, when their hard come by results, their days, weeks and months of devotion and service are thrust aside, made a mockery and the broader picture of justice, of right and wrong, is overlooked and discarded. Certainly dissatisfaction within our own borders opens native ears to propaganda thrusts from without and makes possible the totalitarian inroads of communism and other isms against which our loved ones are today laying down their lives in an attempt to protect us.
*82You, the defendants, have been convicted of the murder of Dr. Clifton Springmyer. From what I have said before you are not to think that the court is making an example of you, or using you as whipping boys at the post. Too often in trials of this type as the case proceeds the emphasis is placed on the fact that you, William Chapman and Joseph Albert, were on trial for your life, and gradually but surely the attempt is made to obscure the fact that a decent and law abiding citizen of this county was killed in cold blood in his office (and it could well be said in the sanctity of his home as his living quarters were attached to the office where he died). Your jury did not fall victim to this play on their emotions and sympathies and the resulting verdict of murder in the first degree against both of you has been returned.
You both are contemptuous of human rights and human life. Although this fact was scrupulously kept from the jury, you both are under prosecution in the criminal court of this county for breaking and entering, and you will soon be placed on trial for the same. In murdering the doctor, you were engaged in something in which you had (unfortunately) become experienced, and armed as the defendant Chapman was, with a loaded gun and assisted and abetted by Joseph Albert, you both had the intent to kill with premeditated design — and if you actually did not have such specific intent, the law supplies it for you, since you were engaged in an unlawful act. A loaded gun in the hands of a lawbreaker is for only one purpose — to kill, and to kill a human being. This was accomplished, and now you must pay the penalty.
Undoubtedly you have rejected God as being to you a silly custom to be observed only by the sucker or victim of your ruthlessness.
The ten commandments can have had little meaning to you. Possibly you never even thought to read them and to understand their meaning. May God forgive you and spare you for this.
You both have no respect for law or for the rights of others. If you recognize any law it must be that of the jungle, where you take what you want regardless of the harm or hurt you may inflict on innocent people. From your background, your records, your attitude here in court and from the testimony of the defendant, Joseph Albert, the court is convinced that you are killers in every sense of the word, and if ever released to prey upon society again, you will if the circumstances demand and you think it necessary to save your own skins, or accomplish your illegal purposes, kill and kill again.
You have been represented by able counsel and received a fair and impartial trial, something which you did not afford the victim of *83your felonious assault, when you took away his life. In too few remaining countries of the world would you have been afforded the same opportunity to be heard, in a courtroom free from hysteria and mob rule.
It is, therefore, my admonition to all future pardon and parole boards or others having authority, never to grant freedom of any kind to these two defendants, and that they never be released from imprisonment and incarceration.
You, William Chapman and Joseph Albert, having been regularly arraigned in open court upon an indictment charging you with the crime of murder in the first degree, and you having been regularly tried, a verdict of murder in the first degree with the recommendation of a majority of the jury for mercy, having been duly and regularly entered against you finding you guilty of murder in the first degree;
Have you anything to say why judgment of the law or sentence of the court should not be pronounced against you ?
You having said nothing in bar or preclusion of judgment or sentence pronounced against you;
It is therefore the judgment of the law, and it is hereby adjudged that you, William Chapman and Joseph Albert, are and stand guilty of the crime of murder in the first degree (with recommendation of mercy by a majority of the jury), and the sentence of the court is that you and each of you are hereby sentenced to confinement in. the state prison at hard labor for the rest of your natural lives.